COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Moon, Senior Judges Cole and Duff


FRESH FIELDS MARKETS, INC.
AND
ROYAL INSURANCE COMPANY OF AMERICA

v.   Record No. 1939-95-4                      MEMORANDUM OPINION *
                                                   PER CURIAM
VALERIE SMITH                                    MARCH 19, 1996


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Benjamin J. Trichilo; Trichilo, Bancroft, McGavin,
             Horvath & Judkins, on briefs), for appellants.

             (Metin A. Cay; Swiger & Cay, on brief), for appellee.



     Fresh Fields Markets, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Valerie Smith's

tendinitis and myofascial pain syndrome qualify as occupational

"diseases" under the Workers' Compensation Act ("the Act"); and

(2) Smith made a reasonable effort to market her residual work

capacity.

     This appeal is controlled by the Supreme Court's decision in
Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").   Because Stenrich is
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
dispositive of this appeal, we need not address employer's second

question presented.

     Accordingly, we reverse the commission's decision.

                                Reversed.




                                2